DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1, 3-17, 19, and 20 are pending and have been examined in this Office Action.  Claims 2 and 18 have been cancelled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites determining a hands-on state and determining whether to use a result. These two limitations, taken alone and in combination, are directed to an abstract idea that can be performed within the human mind.  A human can look and determine whether someone’s hands are on a steering wheel of a vehicle, and determine whether or not to use the result of that determination.  This judicial exception is not integrated into a practical application because there is no further application of limitations, i.e., there is no further action or even use of the determination. The claim is only directed to determining whether or not to use the result of the determination.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor and storage are generic computer components recited at a high level.  Merely implementing an abstract idea on generic computer components does not amount to significantly more.
Claim(s) 2 and 3 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above. These claims do provide any additional practical application or additional elements beyond the abstract idea of claim 1. These claims merely provide details about when the abstract is performed or other abstract ideas, such as classifying, that can be performed in the human mind.
Claim(s) 4-6 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above. Claim 4-6 are directed to extra-solution activity that does not amount to significantly more than the abstract idea. Claims 4-6 merely recite “apply the result” with no details or description as to what this means or how it is performed. The limitations of “when” merely provide a timing of the abstract idea without significantly altering the abstract idea itself.
Claim(s) 7-11 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above. Claims 7-11 merely add detail about the timing of the abstract idea. The limitations of “when” merely provide a timing of the abstract idea without significantly altering the abstract idea itself.
Claim(s) 12-15 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above. Claims 12-15 add an additional determination step that can be performed within the human mind and, thus, do not add significantly more beyond the abstract idea. The limitations of “when” merely provide a timing of the abstract idea without significantly altering the abstract idea itself. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 recites determining that it is impossible to determine a hand-on signal and determining a hands-on signal.  The scope of the claim is indefinite as to whether it is impossible to determine a hands-on signal or not.  
Claim 13 recites the limitation "a hand-on signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 13 recites the limitation "motion recognition" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0262441 to Kuwahara in view of U.S. Patent Application Publication 2021/0206334 to Sabournin.
As per claim 1, Kuwahara discloses a hands-on determination device (Kuwahara; At least the abstract), comprising:
a processor configured to determine a hands-on state of a driver through motion recognition (Kuwahara; At least paragraph(s) 39 and 68); and
determine whether to use a result of the determination of the hands-on state based on at least one of a weather condition, a condition for validity of motion sensing, classification of a driving road, a vehicle control state, or a driver state (Kuwahara; At least paragraph(s) 39); and
a storage configured to store data for the motion recognition (Kuwahara; At least paragraph(s) 68), 
Kuwahara discloses that the device can detect specific hand motions, but does not explicitly disclose wherein the processor is configured to determine a current state as the hands-on state when hands of the driver are located within a predetermined range without holding a steering wheel of a vehicle.
However, the above features are taught by Sabournin (Sabournin; At least paragraph(s) 50 and 51).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sabournin into the invention of Kuwahara with the motivation of simple substitution of one known element for another to obtain predictable results. Sabournin teaches a method of detecting a user moving towards the steering wheel to grasp it.  Using one method in place of another to detect hands moving toward a steering wheel would be within the skill of one in the art.  Using the method of Sabournin may have advantages using less power or being more reliable than using pre-registered hand motions.  
As per claim 4, Kuwahara discloses wherein the processor is configured to apply the result of the determination of the hands-on state to vehicle control when:
the weather condition is good or poor in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is a situation where a lane change is not controlled or in-lane driving on a gentle curve, and
the driver state is always stable in gaze (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result and would do so during the above conditions).
As per claim 5, Kuwahara discloses wherein the processor is configured to apply the result of the determination of the hands-on state to vehicle control after a predetermined amount of monitoring time when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is one of being good in sensing time,
being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights, and
the vehicle control state is a braking and acceleration command by the driver or a situation where a lane change is controlled in a state where the driver state is stable in gaze (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 6, Kuwahara discloses wherein the processor is configured to apply the result of the determination of the hands-on state to vehicle control after a predetermined amount of monitoring time when:
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle curve, or a situation where a lane change is controlled, and
the driver state is normal in gaze determination (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 7, Kuwahara discloses wherein the processor is configured to determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the driver state is stable in gaze or is normal in gaze determination, and
the vehicle control state is a braking and acceleration command by the driver or in-lane driving on a sharp curve (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 8, Kuwahara discloses wherein the processor is configured to postpone substituting determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is insufficient in sensing time,
the driving road is an urban expressway without traffic lights, the driver state is always stable in gaze, and
the vehicle control state is a situation where a lane change is controlled (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 9, Kuwahara discloses wherein the processor is configured to postpone substituting determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is poor in sensing zone, 
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on sharp curve, and
the driver state is stable in gaze or is normal in gaze determination (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 10, Kuwahara discloses wherein the processor is configured to postpone substituting determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good in weather,
the condition for the validity of the motion sensing is poor in sensing zone,
the driving road is an urban expressway without traffic lights,
the vehicle control state is a situation where a lane change is not controlled, and
the driver state is unstable in gaze (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 11, Kuwahara discloses wherein the processor is configured to determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is good in sensing time and is good in sensing zone,
the driving road is a special section road,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on a sharp curve, and
the driver state is stable in gaze or is normal in gaze determination (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 12, Kuwahara discloses wherein the processor is configured to:
when the weather condition is poor in weather, determine that it is impossible to substitute determine a hands-on signal based on the motion recognition and notify the driver of a result of the determination of the impossibility, irrespective of other conditions (Kuwahara; At least paragraph(s) 39, 40, and 44; the processor is configured to determine that the driver’s health has deteriorated, i.e., impossible to have a hands-on signal, it notifies the driver, and would do so during poor weather).
As per claim 13, Kuwahara discloses wherein the processor is configured to:
when the driver state is unstable in gaze, determine that it is impossible to determine a hands-on signal based on the motion recognition, irrespective of other conditions; and
determining a hands-on signal based on motion recognition after a predetermined time although the driver state is unstable in gaze, when:
a weather is good,
a sensing zone is poor,
there is an urban expressway without traffic lights, and
a lane change is not controlled (Kuwahara; At least paragraph(s) 39 and 40; when the processor is configured to determine that the driver’s health has deteriorated, i.e., impossible to have a hands-on signal, it tries again after a predetermined time and would do so during the above conditions).
As per claim 14, Kuwahara discloses wherein the processor is configured to determine that it is impossible to determine a hands-on signal based on the motion recognition when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is insufficient in sensing time and is poor in sensing zone,
the driving road is a special section road,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on a sharp curve, and
the driver state is stable in gaze or is normal in gaze determination (Kuwahara; At least paragraph(s) 37 and 39; the processor is configured to determine that the driver’s health has deteriorated, i.e., impossible to have a hands-on signal , and would do so during the above conditions).
As per claim 15, Kuwahara discloses wherein the processor is configured to determine that it is impossible to substitute determine a hands-on signal based on the motion recognition when:
the weather condition is poor in weather,
the driving road is a special section road,
the vehicle control state is a braking and acceleration command by the driver or in-lane driving on a sharp curve, or
the driver state is unstable in gaze where the condition for the validity of the motion sensing is poor in sensing zone (Kuwahara; At least paragraph(s) 37 and 39; the processor is configured to determine that the driver’s health has deteriorated, i.e., impossible to have a hands-on signal, and would do so during the above conditions).
As per claim 16, Kuwahara discloses a vehicle system (Kuwahara; At least the abstract), comprising:
a hands-on determination device configured to (Kuwahara; At least paragraph(s) 29 and 39):
determine a hands-on state of a driver through motion recognition (Kuwahara; At least paragraph(s) 39); 
determine whether to use a result of the determination of the hands-on state based on at least one of a weather condition, a condition for validity of motion sensing, classification of a driving road, a vehicle control state, or a driver state (Kuwahara; At least paragraph(s) 39); and
Kuwahara discloses that the device can detect specific hand motions, but does not explicitly disclose determine a current state as the hands-on state when hands of the driver are located within a predetermined range without holding a steering wheel of a vehicle; and a vehicle controller configured to control the vehicle based on the result of the determination.
However, the above features are taught by Sabournin (Sabournin; At least paragraph(s) 50 and 51).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sabournin into the invention of Kuwahara with the motivation of simple substitution of one known element for another to obtain predictable results. Sabournin teaches a method of detecting a user moving towards the steering wheel to grasp it.  Using one method in place of another to detect hands moving toward a steering wheel would be within the skill of one in the art.  Using the method of Sabournin may have advantages using less power or being more reliable than using pre-registered hand motions.
As per claim 17, Kuwahara discloses a vehicle control method (Kuwahara; At least the abstract), comprising:
determining a hands-on state of a driver through motion recognition (Kuwahara; At least paragraph(s) 29 and 39);
determining whether to use a result of the determination of the hands-on state based on at least one of a weather condition, a condition for validity of motion sensing, classification of a driving road, a vehicle control state, or a driver state (Kuwahara; At least paragraph(s) 39); and
controlling a vehicle based on the result of the determination (Kuwahara; At least paragraph(s) 40),
Kuwahara discloses that the device can detect specific hand motions, but does not explicitly disclose wherein the determining of the hands-on state includes determining a current state as a hands-on state when hands of the driver are located within a predetermined range without holding a steering wheel of the vehicle.
However, the above features are taught by Sabournin (Sabournin; At least paragraph(s) 50 and 51).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sabournin into the invention of Kuwahara with the motivation of simple substitution of one known element for another to obtain predictable results. Sabournin teaches a method of detecting a user moving towards the steering wheel to grasp it.  Using one method in place of another to detect hands moving toward a steering wheel would be within the skill of one in the art.  Using the method of Sabournin may have advantages using less power or being more reliable than using pre-registered hand motions.
As per claim 19, Kuwahara discloses wherein the controlling of the vehicle includes:
applying the result of the determination of the hands-on state based on the motion recognition immediately to vehicle control when:
the weather condition is good or poor in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is a situation where a lane change is not controlled or in-lane driving on a gentle curve, and
the driver state is always stable in gaze (Kuwahara; At least paragraph(s) 39, 40, and 50; if the driver is attentive, the result of the hands-on state would be applied immediately and in the above conditions).
As per claim 20, Kuwahara discloses wherein the controlling of the vehicle includes:
applying the result of the determination of the hands-on state based on the motion
recognition to vehicle control after a predetermined amount of monitoring time when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights, and
the vehicle control state is a braking and acceleration command by the driver or a situation where a lane change is controlled in a state where the driver state is stable in gaze (Kuwahara; At least paragraph(s) 39 and 40; the result can be applied after a predetermined time during the above conditions).
Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara, in view of Sabournin as applied to claim 1, and in further view of U.S. Patent Application Publication 2021/0097408 to Sicconi et al.
As per claim 3, Kuwahara discloses wherein the processor is configured to:
classify the classification of the driving road as an urban expressway without traffic lights, a city street with traffic lights, or a special section road (Kuwahara; At least paragraph(s) 26);
classify the vehicle control state as a situation where a lane change is not controlled, in-lane driving on a gentle curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on a sharp curve (Kuwahara; At least paragraph(s) 18 and 40); and
classify the driver state as stable in gaze, unstable in gaze, or normal in gaze determination (Kuwahara; At least paragraph(s) 28). 
Kuwahara does not explicitly disclose classify the weather condition as good in weather, normal in weather, or poor in weather; classify the validity of the motion sensing as good in sensing time, insufficient in sensing time, good in sensing zone, or poor in sensing zone;
However, the above features are taught by Sicconi (Sicconi; At least paragraph(s) 13 and 24).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sicconi into the invention of Kuwahara with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Classifying the environment around the vehicle, especially one with autonomous controls, can help determine a safe environment, as discussed in at least paragraph(s) 13, and provide useful information to the driver.  
Response to Arguments
Applicant’s arguments, see pages 9 and 13, filed 04/14/2022, with respect to claim objections and 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The objection and 35 U.S.C. 112(b) rejections of the claims have been withdrawn. 
Applicant's arguments, see pages 9-13, filed 04/14/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. With respect to Applicant's arguments that the claims provide a transformation or significantly more by solving a particular problem, the examiner respectfully disagrees.  As discussed in the rejection above, the claim is only directed to determining a hands-on state and determining whether to use the result of the first determination.  There is no meaningful use of the determination within the claim scope to provide a transformation or solution to a problem.  
Applicant’s arguments, see pages 13-16, filed 04/14/2022, with respect to the 35 U.S.C. 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/David P. Merlino/           Primary Examiner, Art Unit 3669